Citation Nr: 1632048	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  10-47 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1996 to August 2003.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.    

The Veteran testified in support of this claim during a video conference hearing held before the undersigned Veterans Law Judge in June 2014.  In June 2015, the Board remanded this claim to the Agency of Original Jurisdiction (AOJ) for further action.  

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim therefore contemplates both electronic records.


FINDING OF FACT

The Veteran does not have residuals of a TBI other than those already attributed to his service-connected posttraumatic stress disorder (PTSD).


CONCLUSION OF LAW

Residuals of a TBI, other than those attributed to his service-connected PTSD, were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Analysis

The Veteran seeks service connection for residuals of a TBI.  According to his April 2015 hearing testimony, he sustained a TBI while on deployment in Kosovo (sometime between August 1999 and February 2000), when the Humvee he was driving hit a landmine, causing it to roll over; thereafter, he was dazed, necessitating an initial evaluation at his camp (Bondsteel), where he was given Ibuprofen, and a subsequent air transfer to Landstuhl Regional Medical Center in Germany, where he underwent testing and received treatment for two weeks.  He asserts that, following this treatment, he was transferred back to his camp and placed on light duty.  

In a June 2016 Appellant's Post-Remand Brief, the Veteran's representative requests that this claim be granted based on VA's well established doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b) (West 2014) (when there is approximate balance of positive and negative evidence on a material issue, benefit of doubt is to be given claimant).  As explained below, the evidence of record in this case does not rise to a level of equipoise and must therefore be denied.  

Service connection may be granted on a direct basis for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, to prevail in such a case, there must be competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service injury or disease and the current disability.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

With regard to an organic disease of the nervous system, which includes a TBI, service connection may be granted on a presumptive basis if the condition manifested to a compensable degree within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

Here, the evidence fails to satisfy all elements of a claim for service connection, whether pursued on a direct or presumptive basis.  With regard to service incurrence or incurrence within a year of service, there is no evidence in his service treatment records that he sustained a TBI there.  In addition, there are no treatment records indicating he was experiencing residuals thereof within a year of his discharge from service.  

According to the Veteran's DD Form 214 and service treatment records, he served on foreign soil for in excess of six months, including at some point between June 1999 and November 1999, with the 864th Engineering Battalion, Construction Company C and/or A, the latter of which an internet article of record confirms was assigned to Kosovo during the time period at issue.  According to an Aeromedical Evacuation Patient Record and other service treatment records, in September 1999, the Veteran was indeed flown off base to Landstuhl Regional Medical Center to contend with a medical condition, but such condition appears unrelated to any TBI or landmine blast incident.  Rather, at that point in time, the Veteran had been receiving fairly regular treatment, albeit unsuccessfully, for abdominal complaints when he became concerned that he had cancer.  He thus was transferred for care for what was ultimately diagnosed as irritable bowel syndrome (years later determined to be a hernia).  Despite being seen in service frequently for multiple medical complaints, the Veteran did not mention any landmine blast incident or TBI.  

Rather, in April 2002, while still in service and undergoing a neurological evaluation for lumbar spine and leg pain and headaches, and in September 2003, in his original claim for VA compensation, the Veteran reported a remote history of a head injury and resulting cervical spine injury (struck by a 2x4 on left side of head).  

The Veteran appears to have first reported a TBI just before filing a claim for service connection for that condition in September 2009.  He later twice described a history of a head injury secondary to a 2x4 hit to the head.  

Treatment records associated with the claims file in support of the TBI claim reveal that, in March 2006, three years after service, the Veteran had been driving a car unrestrained, when he hit a pole head on.  His air bags deployed, after which his cousin, who was driving behind him, pulled him from the car.  The Veteran lost consciousness for approximately a minute and was later treated for multiple musculoskeletal complaints, multiple contusions, a lacerated lip and a bloody mouth.  Doctors diagnosed temporomandibular joint dysfunction, but no head injury.  

Treatment records dated two years later nonetheless satisfy the current disability element of a service connection claim.  In June 2008, the Veteran underwent a TBI screening, but refused to answer the evaluator's questions.  In July 2009, he again underwent such a screening, during which he reported what a treatment provider considered to be PTSD symptoms (now service connected).  In August 2009, he underwent his first and only TBI consultation.  On that date, the evaluator noted that the Veteran, who at the time had been wearing a helmet, had been exposed to a blast from 10 to 30 feet out, which caused disorientation and confusion, but no loss of consciousness or amnesia.  He also noted the Veteran's other reported head injury (involving the 2x4), listed all of the neurobehavioral and pain residuals that reportedly resulted from the blast, and found that the only residuals remaining represented symptoms of the Veteran's service-connected PTSD.   

In November 2010, after multiple unsuccessful attempts at scheduling the Veteran for follow-up TBI care, VA notified the Veteran that it would take no further action with regard to this condition.  Subsequently dated treatment records nevertheless include a problem list referring to an intracranial injury of unspecified nature, for which the Veteran has not received treatment in years. 

A VA examiner, a physiatrist, has addressed the alleged residuals of the TBI and his opinion fails to satisfy the nexus element of a service connection claim.  In February 2016, that examiner found that the Veteran did not have a TBI or residuals thereof.  In so concluding, he relied upon the Veteran's reported medical history (including his reported in-service head injuries), his complaints of mild memory loss, occasionally inappropriate social interaction and disorientation, mildly impaired spatial orientation, sensitivity to light, insomnia, blurred vision, aggression and a lack of motivation, and his denial of a loss of consciousness, an altered mental state and amnesia following the alleged landmine blast incident.  His rationale for a negative opinion included the following:

There is no documented history of loss of consciousness or altered mental status nor amnesia. There was no treatment provided in the records reviewed.  Criteria for a traumatic brain injury diagnosis is not met.  Exposed to IED with a rollover, but no loss of consciousness and no documented diagnosis or positive findings to attribute to a TBI.  

The Veteran's asserts he has residuals of a TBI, which are not already attributed to his service-connected PTSD.  However, although the Veteran is competent to report certain lay-observable symptoms, including, in part, memory loss and pain, he has no specialized training or expertise in medicine to diagnose residuals of a TBI.  Rather this is a complex disability not amenable to a lay diagnosis or etiology opinion.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In the absence of competent evidence of TBI residuals, other than those already attributed to PTSD, the Board concludes that such residuals were not incurred in or aggravated by service and may not be presumed to have been so incurred.  








ORDER

Service connection for residuals of a TBI, other than those already attributed to service-connected PTSD, is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


